Citation Nr: 0607281	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  01-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for organic brain 
syndrome, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for headaches, mixed 
type, rated as 10 percent disabling prior to January 3, 2002, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased rating for palatal myoclonus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to September 1976 
and from September 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The July 2000 RO decision 
denied claims for evaluations in excess of 50 percent for 
organic brain syndrome, in excess of 10 percent for 
headaches, mixed type, in excess of 10 percent for palatal 
myoclonus, and in excess of 10 percent for duodenal ulcer 
disease.  

The veteran's testimony was obtained at a hearing at the RO 
in September 2001, at which time the veteran withdrew a claim 
for an evaluation in excess of 10 percent for duodenal ulcer 
disease.  A transcript of the veteran's RO hearing is on 
file.  

A September 2002 RO decision granted an increased 50 percent 
disability evaluation for headaches, mixed type, effective 
from January 3, 2002.  Although the veteran expressed 
disagreement asserting entitlement to an effective date prior 
to January 3, 2002 for the assignment of a 50 percent 
evaluation, no substantive appeal is on file in response to a 
May 2003 statement of the case (SOC) regarding the issue.  

A November 2002 RO decision granted a claim for entitlement 
to a total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for increased ratings on appeal, and 
obtained and fully developed all evidence necessary for an 
equitable disposition of these claims.  

2.  The service-connected organic brain syndrome is 
characterized by evidence indicating occupational and social 
impairment with reduced reliability and productivity due to a 
blunt affect, fair concentration, avoidance of eye contact, 
disturbances of motivation and mood, and a reported poor 
memory, without impairment of speech or thought process, no 
neglect of personal hygiene, no suicidal or homicidal 
ideation, hallucination, or psychosis.  

3.  Prior to January 3, 2002, service-connected migraine 
headaches are characterized by evidence indicating no more 
than characteristic prostrating attacks averaging one in 2 
months over the last several months.  

4.  From January 3, 2002, service-connected migraine 
headaches are characterized by evidence indicating no more 
than very frequent completely prostrating and prolonged 
migraine headache attacks, the maximum schedular rating.  

5.  Service-connected palatal myoclonus is not shown to 
result in more than moderate incomplete paralysis of the 
ninth cranial nerve.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected organic brain syndrome are not met.  38 
U.S.C.A. §§ 105, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.102, 3.301(d), 4.1, 4.7, 4.130 Diagnostic Code 9400 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent, prior to January 3, 2002, and in excess of 50 
percent currently, for service-connected migraine headaches, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected palatal myoclonus are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.124a, Diagnostic Code 8209 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal; the evidence that would be necessary to 
substantiate each of the claims on appeal; and whether these 
claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant government and 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  The VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claims were received at the RO in July 1999, 
prior to the enactment of the VCAA in November 2000.  
Additionally, these claims were then denied in a VA RO 
decision of July 2000, which was also prior to the enactment 
of VCAA in November 2000.  Notice of the VCAA was issued in 
July 2001 specific to each issue presently on appeal.  While 
the VCAA notice was issued after the initial adjudication of 
the claims on appeal, as noted above, the VCAA was not 
enacted until November 2000, after the date of the July 2000 
rating decision.  Notice of the VCAA was issued prior to the 
de novo readjudication of the claims on appeal in a statement 
of the case (SOC) of July 2001 and in a supplemental 
statement of the case (SSOC) of September 2002.  
Additionally, the VCAA notice was reiterated in the SOC of 
July 2001 and SSOC of September 2002.  Any defect with 
respect to the timing of the VCAA notice, as to the claims on 
appeal, was harmless error for the additional reasons 
specified below.  

The above VCAA notice, the SOC and SSOC advised the veteran 
to submit all evidence with regard to his claims on appeal.  
Secondly, while VCAA notice was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in the SOC and SSOC, prior to the transfer and certification 
of the veteran's case to the Board.  Additionally, the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After these 
notices were provided, the claims on appeal were 
readjudicated, and the veteran was apprised of this action in 
the September 2002 SSOC.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claims on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
treatment records have been obtained.  All evidence received 
since the time of the February 2002 SSOC is duplicative of 
evidence already on file.  Furthermore, the VA afforded the 
veteran pertinent VA examinations in January 2000 and January 
2002.  A social and industrial survey was completed in 
February 2000.  The veteran was also provided a personal 
hearing at the RO in September 2001.  

The record also indicates that the veteran was provided with 
copies of all communications with the VA RO, including all VA 
RO rating decisions, notices, notice of the VCAA, the SOC, 
and the SSOC.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims on appeal.  Given the development undertaken 
by the RO-particularly, the VA examinations-and the fact 
that the veteran has pointed to no other pertinent evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review as to the claims on appeal.  

The Merits of the Claims 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Increased Rating for Organic Brain Syndrome 

The veteran's claim for entitlement to an increased rating 
for organic brain syndrome was received at the VA RO in July 
1999.  Under the applicable criteria, the veteran's 
psychiatric disability is analogously evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9310, for dementia of 
unknown etiology.  Diagnostic Code 9310 of the VA's Schedule 
for Rating Disabilities provides for a 50 percent rating 
where there is a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

A 70 percent evaluation is assigned under Diagnostic Code 
9400 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The medical evidence of record, which includes VA and private 
treatment records dated from prior to July 1998 to the 
present, demonstrates that the veteran's various psychiatric 
complaints are not wholly substantiated by the objective 
medical evidence.  Specifically, although the veteran 
repeatedly complains of frequent suicidal thoughts, severe 
anxiety with severe social and industrial impairment, VA 
examination reports of January 2000 and January 2002, as well 
as a VA Social and Industrial Survey of February 2000 show 
the veteran to be less than fully cooperative on VA 
examination, and to function almost without abnormality in 
his daily routine and family life.  Repeated VA examinations 
of January 200 and January 2002 show the veteran to be well 
groomed, with no impairment of orientation to person, time or 
place, no impairment of speech or thought process.  The 
veteran has no hallucinations; his actual psychiatric 
treatment has been minimal, with the exception of VA 
hospitalization in October 2001.  The veteran answers, "I do 
not know," to most questions on repeated VA examinations.  
The veteran presents with a depressed mood, a blunt affect, 
fair concentration, and an avoidance of eye contact.  He 
reports poor memory, but is not shown to have impairment of 
speech or thought process.  There is no neglect of personal 
hygiene, and no objective evidence of actual suicidal or 
homicidal ideation.  There are no hallucinations and no 
psychosis.  The VA examination report of January 2002 
indicates that there may be a voluntary component to the 
veteran's reports of greater symptomatology and impairment - 
also based upon the findings of an earlier VA Social and 
Industrial Survey.  

A Social and Industrial Survey was conducted in February 
2000, including an interview with the veteran, his neighbors 
and family members.  The veteran again was not able to answer 
most questions.  However, neighbors reported no social 
difficulty with their interactions with the veteran; the 
veteran was observed to work in the yard and drive his car 
almost daily, without impairment.  The social worker 
determined that the veteran displayed no abnormal behavior.  

Although the veteran was hospitalized in October 2001 for 
mental observation following an outburst of anger directed 
toward family members, upon discharge the veteran was 
recommended to observe his blood sugar levels, to seek group 
counseling, to maintain his medications, and to work on his 
coping skills.  

The above evidence of record demonstrates that the symptoms 
of service-connected organic brain syndrome do not 
objectively support the criteria for an evaluation in excess 
of 50 percent under Diagnostic Code 9310 of the Schedule for 
Rating Disabilities.  Repeated VA examination reports show a 
depressed mood; a blunt affect; fair concentration; avoidance 
of eye contact; and a reported poor memory; without 
impairment of speech or thought process; no neglect of 
personal hygiene; no suicidal or homicidal ideation; no 
hallucination; and no psychosis.  Additionally, at least one 
VA examiner is of the opinion that, given the results of the 
February 2000 Social and Industrial Survey, there might be a 
"voluntary component" to the veteran's complaints - thus 
suggestive of an exaggeration of the reported severity of the 
disorder.  

The objectively demonstrated symptoms do not warrant an 
evaluation in excess of 50 percent under Diagnostic Code 
9310.  There is no showing of deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
and mood.  The veteran is not shown to have: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression which affects his ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  

Additionally, the veteran's organic brain syndrome was 
assessed as warranting a score on the Global Assessment of 
Functioning (GAF) scale of 70 on VA examination in January 
2000 and 50 on VA examination in January 2002, with notation 
of a diagnosis of atypical depressive disorder, and without 
diagnosis of any organic brain syndrome.  These findings 
support no more than the current 50 percent evaluation.  GAF 
scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  

The medical evidence of record also includes records from the 
Social Security Administration (SSA), which indicate that 
that agency found the veteran to have a diagnosis of 
histrionic personality traits.  However, for VA purposes, 
personality disorders, like mental deficiencies and 
congenital or developmental defects, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  

The symptoms of service-connected organic brain syndrome 
warrant no more than the current 50 percent evaluation under 
Diagnostic Code 9310.  The claim must be denied upon the 
above clinical findings, in view of the applicable diagnostic 
code, and the factors as enumerated in the rating criteria 
discussed above.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).        

Headaches

The veteran's service-connected migraine headache disorder is 
currently evaluated as 50 percent disabling-the maximum 
percent disability rating which can be assigned under VA 
regulation for headaches.  This rating is for objective 
evidence of very frequent and completely prostrating and 
prolonged attacks of headaches productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  

Consideration is also given as to whether or not a 10 percent 
disabling rating is warranted under the criteria at 
Diagnostic Code 8100 prior to January 3, 2002.  Under 
Diagnostic Code 8100, a 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
rating may be assigned with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a.  

A review of the evidence of record reflects that the veteran 
is not shown to receive any ongoing treatment for headaches, 
and all neurologic testing has been incomplete due to the 
veteran's lack of full cooperation.  The Board finds no 
greater than a 10 percent evaluation is warranted for the 
veteran's complaints of headaches.  

VA treatment records, dated from 1998 to January 2002, as 
with the evidence dated from January 3, 2002 to the present, 
show occasional treatment for headaches, despite the 
veteran's reports of little or no relief with the use of 
prescription medications.  The VA examination report of 
January 2000 notes the veteran's reported complaints of 
constant severe headaches, without objective medical evidence 
of headaches to approximate the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 8100.  That is, 
there is no objective medical evidence demonstrating that the 
veteran's migraine headaches are very frequent, completely 
prostrating, prolonged, or otherwise productive of severe 
economic inadaptability.  The January 2000 VA examination 
report and February 2000 Social and Industrial Surgery 
suggest that the veteran's objective symptoms are much less 
than his subjective reports.  

While the appellant has indicated that he should be rated as 
more than 10 percent disabled for migraine headaches prior to 
January 3, 2002, and more than 50 percent disabling since 
that time, he is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition, as measured in 
accordance with the rating schedule.  See, e.g., Massey v. 
Brown, 7 Vet. App. 204 (1994) (Holding that VA must apply 
rating schedule to disability evaluations of service-
connected disorders); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Clark v. Derwinski, 2 Vet. App. 166 (1992) (Lay 
persons, such as the appellant, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities).  The Board denies the claims for evaluations 
in excess of 10 percent, prior to January 3, 2002, and in 
excess of 50 percent-the maximum schedular evaluation, from 
January 3, 2002.  

Palatal Myoclonus

Diagnostic Code 8409 provides the rating criteria for 
evaluation of neuritis of the ninth (glossopharyngeal) 
cranial nerve.  The veteran is presently in receipt of a 10 
percent disability rating for palatal myoclonus, a disability 
evaluated under Diagnostic Code 8209.  Diagnostic Code 8209 
affords a 10 percent evaluation for incomplete, moderate 
paralysis of the ninth cranial nerve.  A 20 percent rating is 
for consideration where there was incomplete, severe 
paralysis of the cranial nerve.  Finally, a 30 percent rating 
is warranted for complete paralysis of the ninth cranial 
nerve.  Evaluation depends upon the relative loss of ordinary 
sensation in the mucous membrane of the pharynx, fauces and 
tonsils.  

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. 38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis. 38 C.F.R. § 4.124.  

The medical evidence of record demonstrates that the veteran 
does not have complete paralysis of the ninth cranial nerve.  
The evidence also fails to reveal any incomplete, yet severe, 
paralysis of the ninth cranial nerve as to warrant a 
20 percent disability evaluation under Diagnostic Code 8209 
for all periods of the appeal.  While VA examination of 
January 2000 revealed constant palatal myoclonus, the finding 
was not verified by any neurologic testing of the ninth 
cranial nerve, as anticipated by Diagnostic Code 8209.  On VA 
examination in January 2002, the cranial nerves 1 to 12 were 
all normal, with the exception of significant palatal 
movements, thought to be best described as myoclonus.  
Paralysis of the glossopharyngeal nerve could not be examined 
or confirmed as the veteran became uncooperative.  
Accordingly, the test for the function of the 
glossopharyngeal nerve could not be completed on VA 
examination.  Sensory and motor evaluations were negative.  
Cerebellar function was intact.  VA medical records show 
minimal treatment for palatal myoclonus.  Based upon the 
above evidence, and the veteran's lack of cooperation in the 
conduct of the VA examination, the claim for an evaluation in 
excess of 10 percent for palatal myoclonus, is denied.  


ORDER

The claim of entitlement to an increased rating for organic 
brain syndrome, currently evaluated as 50 percent disabling, 
is denied.  

The claim of entitlement to an increased rating for 
headaches, mixed type, in excess of 10 percent prior to 
January 3, 2002, and in excess of 50 percent currently, is 
denied.  

The claim of entitlement to an increased rating for palatal 
myoclonus, currently evaluated as 10 percent disabling.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


